UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1173



HOWARD J. MCCLURE,

                                              Plaintiff - Appellant,

          versus

THE CITY OF CHARLOTTE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Carl Horn, III, Chief
Magistrate Judge. (CA-95-203-3-H)


Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Howard J. McClure, Appellant Pro Se. Craig A. Reutlinger, VAN HOY,
REUTLINGER & TAYLOR, Charlotte, North Carolina; Hope Root, OFFICE
OF THE CITY ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order granting Defen-

dant's motion to dismiss for failure to comply with the magistrate

judge's orders. We have reviewed the record and the magistrate

judge's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the magistrate judge. McClure v. City of
Charlotte, No. CA-95-203-3-H (W.D.N.C. Jan. 23, 1997). We deny Ap-

pellant's motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2